Citation Nr: 0629614	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 0 percent for 
residuals of a right wrist fracture.  




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to August 
1998. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 1999 and March 2002 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In the March 1999 rating decision, the RO 
granted the veteran's claim for service connection for 
residuals of a right wrist fracture and assigned an initial 0 
percent (i.e., noncompensable) rating, Subsequently, 
following passage of the Veterans Claims Assistance Act 
(VCAA) in November 2000, the RO issued the more recent 
March 2002 decision continuing the initial 0 percent rating.  
The veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).

In September 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  

FINDING OF FACT

The veteran has pain and stiffness in his right wrist as a 
result of the fracture, but he has maintained normal range of 
motion and does not experience premature fatigue or weakness; 
there also are no objective clinical indications of malunion, 
nonunion, or deformity of this wrist.

CONCLUSION OF LAW

The schedular criteria are not met for an initial rating 
higher than 0 percent for the residuals of the right wrist 
fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Codes (DCs) 5211, 5215 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of his 
claim in March 1999.  But this was both a practical and legal 
impossibility because the VCAA was not enacted until later - 
in November 2000.  And in Pelegrini II, the Court clarified 
that in this type situation VA does not have to vitiate the 
initial decision and start the whole 


adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran a Supplemental Statement of the Case (SSOC) in 
February 2006, following the VCAA notice compliance action in 
September 2005.  This letter was sent as a direct result of 
the Board's September 2005 remand - which was to 
specifically ensure VCAA compliance.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the notice.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the September 2005 letter 
stated:  "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for a higher disability rating, but he 
was not provided notice of the type of evidence necessary to 
establish an effective date in the event a higher rating is 
granted.  But this was nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, any question about the appropriate 
downstream effective date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

The veteran is right-handed, so the fractured wrist involved 
his major upper extremity.  He currently has a 0 percent 
rating under DC 5211.  Under this code, a 10 percent rating 
is warranted for malunion of the ulna of the major extremity, 
with bad alignment.  A 20 percent rating requires nonunion of 
the ulna on the major extremity in the lower half.  A 30 
percent evaluation requires nonunion in the upper half with 
false movement, without loss of bone substance or deformity.  
And a 40 percent rating requires nonunion in the upper half, 
with false movement and a loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  38 C.F.R. § 
4.71a, DC  5211 (2005)

The Board will also evaluate the veteran's right wrist 
disability under DC 5215 (to consider any associated 
limitation of motion in his wrist).  The rating criteria for 
this DC were provided in the September 2005 SSOC.  



Under DC 5215, a 10 percent rating may be assigned for palmar 
flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  A 10 percent rating is 
the only rating assignable under this DC for both the major 
and minor extremities.  38 C.F.R. § 4.71a, DC 5215 (2005).

A 0 percent rating is assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, premature fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2005).

Analysis

After reviewing the evidence, and for the following reasons 
and bases, the Board believes the current disability picture 
resulting from the veteran's right wrist fracture does not 
meet or approximate the requirements for a rating higher than 
0 percent under either DC 5211 or 5215.

A November 1998 VA examination indicated the right wrist was 
normal on inspection, albeit with slight tenderness over the 
ulnar styloid to palpation.  Extension of the wrist was 
normal and flexion was to 55 degrees.  X-ray of the 
right wrist was negative.

A November 2001 VA examination revealed full range of motion 
in the right wrist, albeit with pain.  There was no fatigue, 
weakness or lack of endurance.  X-ray of the wrist was again 
negative.

Similar findings were noted during the most recent VA 
examination in June 2003.  The examiner indicated the 
veteran's right wrist appeared normal with no redness 
or swelling.  There also was no tenderness with normal 
pressure over the right ulnar styloid.  And there was full 
range of motion in dorsiflexion, lateral flexion, and medial 
flexion.  The functioning of the right hand was normal.

An August 2005 VA treatment record shows a complaint of right 
wrist stiffness, as well as a diagnosis of carpal tunnel 
syndrome.

While the Board acknowledges the veteran's complaints of 
right wrist pain and stiffness, the objective clinical 
evidence just does not show findings warranting a higher 10 
percent rating under either DC 5211 or 5215.  X-rays have 
confirmed he does not have arthritis, so he cannot receive 
the minimum compensable rating of 10 percent for this under 
DC 5003.  And he does not have malunion of the ulna with bad 
alignment, either.  Additionally, dorsiflexion is not limited 
to 15 degrees nor is palmar flexion limited in line with his 
forearm.  The November 2001 and June 2003 VA examinations 
revealed normal range of motion in the right wrist.  Hence, 
the Board finds that a compensable rating is not warranted 
under DC 5211 or 5215.  

The Board also has considered whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and the Court's holding in DeLuca.  The 
objective clinical findings of record, however, do not 
support assigning a higher rating on even this alternative 
basis.  The November 2001 VA examiner stated there was 
no fatigue, weakness or lack of endurance associated with the 
right wrist fracture.  And the June 2003 VA examination 
reported that function of the hand was normal.  Most 
importantly, both examinations indicated the veteran had 
maintained full range of motion in his right wrist, even to 
the extent he may sometimes experience these symptoms.  
Therefore, it cannot be said that his range of motion has 
been additionally compromised by pain, fatigue, weakness, 
lack of endurance, or incoordination.  Although the Board has 
no reason to doubt that his right wrist disability causes 
pain, the Board is simply unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40 and 4.45.

All things considered, the record as a whole does not show 
symptoms that equal or more nearly approximate the criteria 
for a rating higher than 0 percent at any time since the 
effective date of service connection, August 10, 1998.  So 
the veteran's rating cannot be "staged" because he has 
never had a compensable level of functional impairment.  See 
Fenderson, 12 Vet. App. at 125-26.

And since, for the reasons and bases stated, the 
preponderance of the evidence is against assigning an initial 
rating higher than 0 percent, there is no reasonable doubt to 
resolve in the veteran's favor concerning this initial 
evaluation.  38 C.F.R. § 4.3. See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 0 percent for the 
residuals of a right wrist is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


